Citation Nr: 0106139	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Determination of an initial evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to Muscle Group III, right upper arm, currently 
evaluated as 20 percent disabling. 

3. Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.

4. Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to January 
1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1997 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

This case was remanded by the Board in June 2000 because the 
veteran had requested a personal hearing before a Member of 
the Board at the RO.  However, in November 2000, the veteran 
notified the RO that he did not desire such a hearing.  The 
Board will, therefore, proceed to consider his appeal.  See 
38 C.F.R. §§ 20.700, 20.702 (2000).


FINDINGS OF FACT

1. PTSD is primarily manifested by irritability and outbursts 
of anger, social isolation, and hypervigilance, productive 
of significant, but not total, occupational and social 
impairment.

2. Residuals of a gunshot wound to Muscle Group III, right 
upper arm, are manifested by a moderate injury, with no 
artery, nerve, or bone involvement, debridement of the 
wound with no evidence of prolonged infection, 
hospitalization for two weeks, followed by a return to 
light duty, with subsequent clinical findings of full, 
painless motion, normal strength, no functional impairment 
found on examination, and a subjective history of mild 
functional loss due to weakness. 

3. The veteran has Level I hearing in the left ear, and he is 
not deaf in the right ear.

4. By schedular criteria, tinnitus is not more than 10 
percent disabling.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 70 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

2. The criteria for an evaluation in excess of 20 percent for 
residuals of a gunshot wound to Muscle Group III, right 
upper arm, are not met.  38 U.S.C.A. § 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.56, 
4.73, Diagnostic Code 5303 (2000).

2.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 4.85 Diagnostic Code 
6100 (2000).

3. An evaluation in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, the Board finds that the RO 
complied with the requirements of the statute. All relevant 
evidence identified by the veteran was obtained and 
considered.  In addition, the veteran was afforded VA 
examinations to assist in rating his service connected 
disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the reports of the 
examination reflect that the VA examiners recorded the past 
medical history, noted the veteran's current complaints, 
conducted appropriate examinations, and rendered appropriate 
diagnoses. For these reasons, the Board finds that the 
examinations were adequate for rating purposes.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and the Board will proceed to consider the claims on the 
merits. See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A). 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000). 

I.  PTSD

38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD, 
and a general formula for rating mental disorders, provide 
that a 70 percent evaluation is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  Suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  Gross impairment 
of thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

The record reveals that the veteran, who had worked as a 
letter carrier for over 22 years, was granted disability 
retirement from the United States Postal Service in July 1999 
by reason of multiple disabilities, including PTSD.  

At a VA psychiatric examination in November 1997, the veteran 
had received a diagnosis of PTSD, moderately severe.  At that 
time, he stated that he had nightmares of combat experiences 
in Vietnam, sleep disturbance, social isolation, and 
hypervigilance, as well as frequent outbursts of anger, 
directed at people in his workplace or family members.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 55-60, which denotes moderate symptoms or moderate 
difficulty in social, occupational, or school functioning. 
The Board notes that the GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  The examiner did not 
find the veteran to have any impairment of thought processes 
or communication, any delusions or hallucinations, grossly 
inappropriate behavior, a persistent danger of hurting 
himself or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  Nor is there any other evidence that the veteran has 
the symptoms which are required for an evaluation of 100 
percent for PTSD.  

Although the veteran was granted a total disability 
evaluation based on individual unemployability due to service 
connected disabilities, by a rating decision in April 2000, 
based on a finding by the RO that his service connected 
disabilities preclude substantially gainful employment, 
nevertheless, the evidence of record does not show that the 
criteria of the rating schedule for an evaluation of 100 
percent for PTSD have been met, and entitlement to that 
benefit is not established.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.   
 

II.  Residuals of Gunshot Wound to Right Upper Arm

Service connection for residuals of a gunshot wound to muscle 
group III, right upper arm, was granted by rating action in 
June 1974 and a 20 percent disability evaluation was 
assigned.  

The veteran's service medical records disclose that he 
suffered a gunshot wound to the right arm in January 1972.  
There was no artery, nerve, or bone involvement.  The wound 
was debrided and, five days later, the veteran underwent a 
delayed primary closure of the wound.  The site was described 
as clean.  The veteran was discharged from hospital after two 
weeks and was placed on light duty.  In June 1972, he 
complained of swelling around the scar and of "bolts of 
lightning running down [the] arm."  He had full range of 
motion of the arm, with 2+ deep tendon reflexes, good 
strength, and no visible swelling.  X-rays confirmed the 
absence of any bone involvement.  The impression was 
causalgia.  The veteran's service separation examination 
report noted no abnormality of the upper extremities.  

A June 1974 VA examination report noted that the veteran 
complained of occasional stiffness or inability to use the 
fingers of the right hand after prolonged use, as well as an 
occasional "electrical shock" feeling in the right forearm.  
He said that the symptoms were brief and would subside 
spontaneously.  The veteran had a three and a half by three-
quarter inch scar over the mid-right deltoid area, with a 
mild to moderate loss of underlying tissue immediately below 
the scar.  The examiner noted that the veteran had excellent 
muscular development and strength throughout the right upper 
extremity, with no functional loss despite the tissue loss.  
There was no neurological deficit of the right upper 
extremity.  The veteran had full range of motion of all the 
joints in the right upper extremity, without pain or 
crepitation.  X-rays of the right shoulder revealed air 
within the glenohumeral joint space, described as "probably 
degenerative or post-traumatic in nature."  X-rays of the 
right elbow revealed no abnormalities.  The diagnosis was 
shrapnel wound, right upper arm, with mild to moderate loss 
of tissue, but no functional loss.  

The veteran was afforded another VA examination in September 
1997.  He complained of easy fatigability in the right arm, 
right shoulder pain, difficulty in raising his arm after a 
day of strenuous activity, and interference with the use of 
his arm and hand, primarily due to weakness.  He also 
complained of some burning and sharp pain in the area of the 
scar.  The examiner reported that the veteran had a six by 
two and a half inch scar on the inferior aspect of the right 
deltoid over the anterior surface of the arm, with a minor 
depression at the site of the scar with a very small 
deformity of the associated deltoid muscle.  The veteran had 
normal strength of the deltoid, biceps, triceps, and 
trapezius.  Passive range of motion of the elbow was full and 
normal, with a mild click on anterior motion at the 
acromioclavicular joint.  No crepitus was felt.  The veteran 
had no pain on motion.  The veteran had normal strength in 
pronation and supination of the forearm.  There was no 
tenderness to palpation of the scar area.  Reflexes were 
intact.  Strength of the right arm was described as 
symmetrical to the normal left arm.  The examiner found that 
there was no functional impairment, and that there was mild 
functional loss due to weakness, by history only.  

The veteran submitted a report from a private physician who 
evaluated him in November 1998.  The physician said that the 
veteran complained of "pain in the impingement area of his 
right shoulder, not where the actual gunshot wound was."  
The veteran said that the pain was caused, in particular, by 
overhead motions.  Forward flexion was to 160 degrees, 
abduction was to 120 degrees, with a painful arc through the 
impingement zone, internal rotation was described as being to 
"about two to three vertebral body heights lower than his 
opposite extremity." The physician further reported that 
impingement sign was positive, apprehension sign was somewhat 
guarded, sulcus sign was guarded, and empty can sign caused a 
fair amount of pain.  There was no tenderness to palpation of 
the acromioclavicular joint, but the impingement area was 
tender to palpation.  There was no erythema or sign of 
infection of the veteran's gunshot wound scar.  X-rays 
revealed no fractures or dislocations.  X-rays of the humeral 
head revealed either a metallic foreign body or a bone 
island.  The assessment was impingement syndrome, right 
shoulder.  

At a personal hearing in April 1999, the veteran indicated 
that he had had pain in the right arm ever since he suffered 
a combat injury.  He further indicated that if he did any 
work with his arm, it soon became "practically of no use 
whatsoever."  

The veteran's gunshot wound residuals are evaluated under 
38 C.F.R. § 4.73, Diagnostic Code 5303, which pertains to 
injury to the muscles of Group III, the intrinsic muscles of 
the shoulder girdle, which govern the elevation and abduction 
of the arm to the level of the shoulder, and also act, in 
coordination with other muscle groups, in the forward and 
backward swing of the arm.  Under Diagnostic Code 5303, a 20 
percent evaluation is warranted for a moderate injury of 
either the dominant or the nondominant upper extremity.  A 30 
percent evaluation is warranted for a moderately severe 
injury of the dominant upper extremity.  The veteran's right 
upper extremity is dominant.
 
Under 38 C.F.R. § 4.56, a moderate disability of muscles 
results from a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
with residuals of debridement, or prolonged infection, and 
with service department record or other evidence of in-
service treatment for the wound.  The medical record may show 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings of a moderate muscle injury may include 
entrance and (if present) exit scars that are small or 
linear, indicating a short track of the missile through 
muscle tissue, and some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

A moderately severe disability of muscles results from a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, with service medical records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Objective findings may include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fasciae, muscle substance, or 
normal firm resistance of muscles compared with sound side 
and tests of strength and endurance which demonstrate 
positive evidence of impairment when compared with sound 
side.  Id.

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence indicates that the 
disability picture presented by the veteran's residuals of a 
gunshot wound to the right upper arm, Muscle Group III, more 
nearly approximates a moderate injury than a moderately 
severe injury.  The Board notes that the injury in service 
was not more than moderate in severity.  The service medical 
records show that there was no evidence of prolonged 
infection and hospitalization was for two weeks, followed by 
return to light duty.  The veteran has complained of a 
lowered threshold of fatigue after average use.  Objective 
findings indicate no more than mild loss of muscle substance 
in the right arm. The VA examination findings of findings of 
full, painless motion, normal strength, no functional 
impairment, and a subjective history of mild functional loss 
due to weakness do not show moderately severe impairment, 
which is required for a rating in excess of 20 percent. The 
Board, therefore, concludes that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
residuals of a gunshot wound to Muscle Group III, right upper 
arm.


III.  Left Ear Hearing Loss and Tinnitus

The veteran was afforded a VA audiological examination in 
September 1997.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
45
40
35
LEFT
0
15
55
55
60

The pure tone threshold average for the left ear was 46 
decibels. Speech recognition ability was 96 percent in the 
left ear.  Constant, bilateral tinnitus was also reported.  

By regulatory amendment effective June 10, 1999, certain 
changes were made to the rating schedule provisions 
pertaining to hearing impairment.  See 38 C.F.R. §§ 4.85-4.87 
(2000).  The Board notes, however, that the revisions of the 
sections addressing hearing loss were part of a revision of 
the rating schedule based on factors such as medical 
advances, and did not change the schedular criteria by which 
the veteran's service connected hearing loss and tinnitus are 
rated. 

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Disability evaluations of defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability for service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85,  Diagnostic Code 6100. 

The Board notes that service-connection has only been granted 
for hearing loss in the left ear.  Where impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, 38 C.F.R. § 4.85, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, 38 C.F.R. §§ 4.85 
(2000), unless there is total deafness in both the service-
connected and the non-service connected ears.  See, 38 C.F.R. 
§ 3.383 (2000).

In this case, the audiometry findings from the September 1997 
VA examination are consistent with Level I hearing in the 
left ear.  Given that the non-service-connected right ear is 
assigned a designation of I, total deafness of the non-
service connected right ear is not shown, and the degree of 
hearing loss in the left ear does not warrant a compensable 
evaluation under 38 C.F.R. §§ 4.85, Diagnostic Code 6100.  
The Board, therefore, concludes that the preponderance of the 
evidence is against a compensable evaluation for left ear 
hearing loss.

38 C.F.R. § 4.87, Diagnostic Code 6260 provides a maximum 
schedular evaluation of 10 percent for tinnitus, which is the 
evaluation currently in effect for the veteran's tinnitus.  A 
schedular evaluation in excess of 10 percent is thus not 
available.  Entitlement to an increased rating for tinnitus 
is not established.  In reaching this decision, the Board has 
considered the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2000) whether or 
not they were raised by the veteran, as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that in this case that the 
disability picture presented by the veteran's tinnitus is not 
so exceptional or unusual as to render impractical the 
application of regular schedular standards, and thus a 
referral for an evaluation on an extraschedular basis is not 
warranted. The Board is, therefore, not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991). 


ORDER

An increased evaluation for PTSD is denied.

An increased evaluation for residuals of a gunshot wound to 
Muscle Group III, right upper arm, is denied.

An increased (compensable) evaluation for left ear hearing 
loss is denied.

An increased evaluation for tinnitus is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

